EXHIBIT 10.34
ILLUMINA, INC.
AMENDED AND RESTATED CHANGE IN CONTROL
SEVERANCE AGREEMENT
The following persons have executed a form of this agreement:
Christian O. Henry
Senior Vice President & Chief Financial Officer
Christian G. Cabou
Senior Vice President & General Counsel
Greg F. Heath
Senior Vice President & General Manager, Diagnostics Business
Joel McComb
Senior Vice President & General Manager, Life Sciences Business
Tristan B. Orpin
Senior Vice President, Commercial Operations
Mostafa Ronaghi
Senior Vice President & Chief Technology Officer
There are no material differences between the forms of agreements executed by
these people.

 



--------------------------------------------------------------------------------



 



ILLUMINA, INC.
AMENDED AND RESTATED CHANGE IN CONTROL
SEVERANCE AGREEMENT
          This AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT (the
“Agreement”), is made as of the 22nd day of October 2008 by and between
ILLUMINA, INC., a Delaware corporation (the “Company”) and
                              (the “Executive”).
          WHEREAS, the Executive is a key member of the management of the
Company, and the Board of Directors of the Company (the “Board”) considers it to
be in the best interests of the Company and its stockholders to foster the
retention of its key management personnel;
          WHEREAS, it is expected that from time to time the Board may consider
the possibility of a Change in Control of the Company, and the Board recognizes
that a Change in Control and the uncertainties that it may raise among
management could result in the departure or distraction of management personnel
to the detriment of the Company;
          WHEREAS, this Agreement is intended to create an incentive for the
Executive to remain in the employ of the Company and to maximize the value of
the Company for the benefit of the stockholders in connection with a Change in
Control;
          WHEREAS, the Executive and the Company are parties to a Change in
Control Severance Agreement, dated April 14, 2008 (the “Change in Control
Agreement”); and
          WHEREAS, the Executive and the Company desire to amend and restate the
Change in Control Agreement.
          NOW, THEREFORE, in consideration of the covenants herein contained and
the continued employment of the Executive, the parties hereto agree as follows:
     1. Agreement Term
          This Agreement became effective on April 14, 2008 (the “Effective
Date”) and shall continue to be effective for the period beginning on the
Effective Date and ending on August 21, 2009 (the “Initial End Date”), provided
that such period shall be automatically extended for an additional year on each
anniversary of the Initial End Date, unless written notice of non-extension is
provided by either party to the other party at least 90 days prior to such
anniversary (the “Agreement Term”).
          In the event of a Change in Control occurring during the Agreement
Term, the provisions of this Agreement relating to severance rights and benefits
of the Executive shall apply with respect to any Covered Termination that occurs
during the Protection Period that follows the Change in Control, as provided in
Section 3 hereof. The obligations of the Company hereunder with respect to any
such Covered Termination shall survive the expiration of the Agreement Term.
     2. Change in Control
          For purposes of this Agreement, “Change in Control” shall mean the
occurrence of one of the following during the Agreement Term:

  (a)   any merger or consolidation in which the Company shall not be the
surviving entity (or survives only as a subsidiary of another entity whose
stockholders did not own all or

 



--------------------------------------------------------------------------------



 



      substantially all of the Company’s common stock in substantially the same
proportions as immediately prior to such transaction);

  (b)   the sale of all or substantially all of the Company’s assets to any
other person or entity (other than a wholly-owned subsidiary);     (c)   the
acquisition of beneficial ownership of a controlling interest (including,
without limitation, power to vote) in the outstanding shares of the Company’s
common stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended);     (d)  
a contested election of directors of the Company, as a result of which or in
connection with which the persons who were directors before such election or
their nominees (the “Incumbent Directors”) cease to constitute a majority of the
Board; provided, however that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
fifty percent (50%) of the Incumbent Directors, such new director shall be
considered as an Incumbent Director; or     (e)   any other event specified by
the Board.

     3. Covered Terminations

  (a)   General. For purposes of this Agreement, “Covered Termination” shall
mean the occurrence of one of the following during the period beginning on the
date of the event that constitutes a Change in Control and ending on the second
anniversary of such date (the “Protection Period”):

  (i)   termination of employment by the Company other than for “Cause” (as
defined in Section 3(b) below); or     (ii)   termination of employment by the
Executive on account of “Good Reason” (as defined in Section 3(c) below).

          In addition, if the Executive is terminated by the Company other than
for Cause following the execution of a definitive agreement or the occurrence of
such other definitive event which if consummated will result in a Change in
Control, but prior to the consummation of the Change in Control, such
termination will be deemed a Covered Termination to the extent the Board, in its
discretion, determines such termination to be at the direction or request of a
party to the Change in Control transaction or is otherwise related to such
pending Change in Control.
          A Covered Termination shall not include termination of employment of
the Executive for Cause or by reason of death or Disability, nor a termination
of employment by the Executive other than for Good Reason. For purposes of this
Agreement, “Disability” shall mean the inability to perform the Executive’s
duties due to physical or mental illness or impairment continuing for a period
of six consecutive months.
          Notwithstanding anything to the contrary in this Agreement, for
purposes of this Agreement, any reference to “termination,” as it relates to a
Covered Termination, shall refer to a

 



--------------------------------------------------------------------------------



 



termination of employment which constitutes a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

  (b)   Termination For Cause. For purposes of this Agreement, a termination of
the Executive’s employment by the Company shall be deemed a termination for
“Cause” in the event of:

  (i)   the Executive’s repeated failure or refusal to materially perform the
Executive’s duties to the Company (other than by reason of temporary illness or
other excused absence), as such duties existed immediately prior to the Change
in Control;     (ii)   the Executive’s criminal conviction or a plea of nolo
contendere with respect to a crime constituting a felony or a crime of moral
turpitude; or     (iii)   the Executive’s engagement in an act of malfeasance,
fraud or dishonesty in connection with the Company that materially damages the
business or reputation of the Company.

          Notwithstanding the foregoing, the Executive’s employment shall be
considered to have been terminated for Cause only if, prior to such termination
for Cause, (1) the Company shall have given to the Executive written notice
stating with specificity the reason for the Executive’s termination and the
provision of this Section 3(b) that is relied upon, and (2) if such reason for
termination is item (i) or (iii) above, then a period of 15 days from the giving
of such notice shall have elapsed without the Executive’s having cured or
remedied such reason for termination during such 15-day period, unless such
reason for termination cannot be cured or remedied within 15 days, in which case
the period for remedy or cure shall be extended for a reasonable time (not to
exceed 15 days), provided the Executive has made and continues to make a
diligent effort to effect such remedy or cure.

  (c)   Good Reason. For purposes of this Agreement, the termination of
employment by the Executive shall be deemed on account of “Good Reason” in the
event of:

  (i)   any reduction in the Executive’s annual base salary amount or annual
target bonus percentage from that in effect immediately prior to the Change in
Control;     (ii)   any reduction or other adverse change in the position,
title, duties, responsibilities, level of authority or reporting relationships
of the Executive from that in effect immediately prior to the Change in Control,
including, without limitation, (a) in the event the Executive is the most senior
executive in a particular Company function at the time of the Change in Control,
the Executive ceases to be the most senior executive in such function, (b) in
the event the Executive performs at the time of the Change in Control external
duties typical in a public company, the Executive ceases to perform such duties
or (c) any other such reduction attributable to the fact that the Company ceases
to be a public company as a result of the Change in Control; or

 



--------------------------------------------------------------------------------



 



  (iii)   a relocation, without the Executive’s written consent, of the
Executive’s principal place of business by more than 35 miles from the
Executive’s principal place of business immediately prior to the Change in
Control.

          Notwithstanding the foregoing, the Executive’s employment shall be
considered to have been terminated on account of Good Reason only if, prior to
such termination on account of Good Reason, (1) the Executive shall have given
to the Company written notice stating with specificity the reason for the
Executive’s termination and the provision of this Section 3(c) that is relied
upon, and (2) a period of 15 days from the giving of such notice shall have
elapsed without the Company’s having cured or remedied such reason for
termination during such 15-day period, unless such reason for termination cannot
be cured or remedied within 15 days, in which case the period for remedy or cure
shall be extended for a reasonable time (not to exceed 15 days), provided the
Company has made and continues to make a diligent effort to effect such remedy
or cure. Unless the Executive shall have provided his written consent, the
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any event or condition constituting Good Reason.
     4. Severance Benefits
          In the event that the Executive’s employment with the Company is
terminated during the Protection Period in a manner that constitutes a Covered
Termination under Section 3 hereof, the Company shall provide the Executive with
the following payments and benefits:

  (i)   Severance Payment. The Executive shall receive a lump-sum cash severance
payment in an amount equal to one time the sum of (A) the Executive’s
then-current annual base salary amount, plus (B) the greater of (1) the
Executive’s then-current annual target bonus or other annual target incentive
amount or (2) the amount of the annual bonus or other incentive paid or payable
to the Executive for the most recently completed fiscal year; determined in each
case as provided above without regard to any deductions, withholdings or
deferrals of base salary or annual bonus or other incentive and disregarding any
reductions in base salary or annual bonus or other incentive that are the basis
for a Good Reason termination. The lump-sum severance amount shall be paid by
the Company within 15 days following the effective date of the Covered
Termination.     (ii)   Accrued Rights. The Executive shall receive, within
15 days following the effective date of the Covered Termination, a lump-sum cash
payment equal to the sum of (A) the Executive’s earned but unpaid base salary
through the date of the Covered Termination, (B) any earned but unpaid bonus or
other incentive payment for any completed fiscal year prior to the year of the
Covered Termination, (C) a pro-rata portion of the Executive’s annual target
bonus or other annual target incentive for the fiscal year in which the
termination occurs, based on the portion of the fiscal year for which the
Executive was employed and assuming performance under the bonus or other
incentive plan at the applicable target levels, and (D) any other amounts due to
the Executive from the Company as of the date of the Covered Termination,
including any unreimbursed business expenses. The Executive shall also be
entitled to all payments and rights under all employee benefit plans, fringe
benefit programs and payroll practices of the Company in accordance with their
terms. Notwithstanding the foregoing, all payments under this Section 4(ii)
shall be paid or made within 15 days following the effective date of the Covered
Termination.

 



--------------------------------------------------------------------------------



 



  (iii)   Welfare Benefits. The Executive (and the Executive’s eligible
dependents) shall be entitled to continued medical and dental coverage and
benefits under the Company’s group benefit plans for a period of 12 months
following the Executive’s Covered Termination, to be provided on the same terms,
and with the same Executive cost-sharing, as active Executives of the Company
are provided during this period of continued benefits.     (iv)   Equity Rights.
All stock options or other equity or equity-based awards that are held by the
Executive at the time of the Change in Control that have not previously become
vested and (if applicable) exercisable shall, upon the Covered Termination,
become immediately and fully vested and exercisable, and any repurchase or
similar rights held by the Company or other restrictions on the awards shall
lapse, without regard to the terms of any applicable award agreement or plan
document, and such awards shall otherwise continue to apply on the same terms.  
  (v)   Indemnification. The Executive shall continue to be entitled, in respect
of any period that the Executive served as an officer or director of the
Company, and effective until the expiration of all applicable statute of
limitations periods, to (i) all indemnification rights provided under any
indemnification agreements between the Executive and the Company or provided by
the Company’s Certificate of Incorporation and By-Laws or otherwise in effect at
the time of the Covered Termination and (ii) coverage under any officers’ and
directors’ liability insurance policy in effect at the time of the Covered
Termination.     (vi)   Perquisites. The Executive shall be entitled to the
continuation of all executive perquisites to which the Executive was entitled
immediately prior to the date of the Covered Termination for a period of 12
months following the date of such Covered Termination, to be provided on the
same terms, and at the same cost to the Executive, as active executives of the
Company are provided during this period.     (vii)   Outplacement. The Executive
shall be provided, at the Company’s sole expense, with professional outplacement
services consistent with the Executive’s duties or profession and of a type and
level customary for persons in the Executive’s position, as selected by the
Company for a maximum period of two (2) years following the Executive’s Covered
Termination.     (viii)   Payments. Notwithstanding the foregoing, if the
Executive is a “specified employee” within the meaning of Section 409A of the
Code at the time of a Covered Termination, any portion of the payments under
this Section 4 due hereunder during the first (6) months following the date of
the Executive’s Covered Termination, to extent that such payments constitute
“deferred compensation” under Section 409A of the Code, shall not be paid during
such six-month period and instead shall be paid on the first business day
following the expiration of such six-month period. The remaining portion of the
payments due hereunder shall be paid as provided in the applicable provisions of
this Section 4.

 



--------------------------------------------------------------------------------



 



  (ix)   Reimbursements. All reimbursements and in-kind benefits provided under
this Agreement, shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(A) any reimbursement shall be for expenses incurred during a specified period,
(B) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(C) the reimbursement of an eligible expense shall be made on or before the last
day of the calendar year following the year in which the expense is incurred (or
such earlier date if specified in this Agreement), and (D) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

     5. Parachute Payment Limitation
          Notwithstanding anything in this Agreement to the contrary, if it
shall be determined that any amount, right or benefit payable by the Company or
any other person or entity to or for the Executive’s benefit in connection with
the Change in Control, whether pursuant to the terms of this Agreement or
otherwise (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended, and if it shall
be determined that a reduction of the Payments to a present value that is one
dollar less than the minimum present value that would result in the imposition
of such excise tax would result in a larger after-tax benefit to Executive than
if such reduction had not occurred, then the Payments shall be reduced so as to
have a present value that is one dollar less than the minimum present value that
would result in the imposition of such excise tax. If the foregoing should
result in a reduction in the Payments, the reduction shall be applied first
against all cash Payments and then, if necessary, against non-cash Payments in
order to satisfy the requirements of this Section 5. All determinations
concerning the application of this Section 5 shall be made by a nationally
recognized accounting firm to be appointed by the Company. The determinations of
the accounting firm shall be conclusive and binding on the parties hereto for
all purposes. All fees and expenses of the accounting firm shall be paid by
Company.
     6. Enforceability

  (a)   Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company’s successors, including any entity that succeeds
to the business and interests of Company in connection with or following a
Change in Control. This Agreement and all rights hereunder are personal to the
Executive and shall not be assignable by the Executive; provided, however, that
any amounts that shall have become payable under this Agreement prior to the
Executive’s death shall inure to the benefit of the Executive’s heirs or other
legal representatives, as the case may be.     (b)   Severability. In the event
that any provision of this Agreement is determined to be partially or wholly
invalid, illegal or unenforceable, then such provision shall be modified or
restricted to the extent necessary to make such provision valid, binding and
enforceable, or if such provision cannot be modified or restricted, then such
provision shall be deemed to be excised from this Agreement, provided that the
binding effect and enforceability of the remaining provisions of this Agreement
shall not be affected or impaired in any manner. No waiver by a party of any
provisions or conditions of this Agreement shall be deemed a waiver of similar
or dissimilar provisions and conditions at the same time or any prior or
subsequent time.

 



--------------------------------------------------------------------------------



 



  (c)   Entire Agreement; Amendments. Except as otherwise specifically provided
herein, this Agreement constitutes the entire agreement between the parties
respecting the subject matter hereof and supersedes any prior agreements
respecting severance benefits upon a Change in Control, including the Change in
Control Agreement. No amendment to this Agreement shall be deemed valid unless
in writing and signed by the parties.     (d)   Governing Law. Notwithstanding
any conflict of law or choice of law provision to the contrary, this Agreement
shall be construed and interpreted according to the laws of the State of
California.

     7. Dispute Resolution

  (a)   Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before a single arbitrator in the State of California, in accordance with the
National Rules for Resolution of Employment Disputes of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. The Company shall pay all the costs and expenses
of any such arbitration proceeding.     (b)   Attorney Fees. Subject to
Section 4(ix), in the event that there is any controversy or claim arising out
of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any arbitration or other proceeding is commenced to
enforce the provisions of this Agreement, the Executive shall be entitled to
payment of the Executive’s reasonable attorney’s fees, costs and expenses;
provided, however, that if the arbitrator or other trier of fact determines that
the claims of the Executive are frivolous, the Executive shall not be reimbursed
for any such fees, costs and expenses and the Executive shall repay to the
Company any such reimbursements previously paid pursuant to this Section 7(b).

     8. Miscellaneous

  (a)   Tax Withholding. All payments required to be made to the Executive under
this Agreement shall be subject to withholding of amounts relating to income
tax, excise tax, employment tax and other payroll taxes to the extent required
to be withheld pursuant to applicable law or regulation.     (b)   No Right of
Employment. Nothing in this Agreement shall confer upon the Executive any right
to continue as an Executive of the Company or interfere in any way with the
right of the Company to terminate the Executive’s employment at any time,
subject to the consequences of a Covered Termination as provided herein.     (c)
  No Duplication of Benefits. In the event that the Executive is entitled to
severance payments or benefits under any other agreement, plan or program of the
Company, or by reason of any legal requirement, the severance benefits provided
hereunder shall be reduced accordingly to avoid duplication of benefits.

 



--------------------------------------------------------------------------------



 



  (d)   No Mitigation or Offset. The Executive shall be under no obligation to
minimize or mitigate damages by seeking substitute employment or otherwise, and
the obtaining of any such other employment shall in no event affect any
reduction of obligations hereunder for the payments or benefits required to be
provided to the Executive. Except as specifically provided herein, the
obligations of the Company hereunder shall not be affected by any set-off or
counterclaim rights that any party may have against the Executive.     (e)  
Other Compensation and Benefit Plans. Subject to the provisions of Section 8(c),
the rights and benefits of the Executive under this Agreement shall not be in
lieu of the Executive’s benefits under any compensation or benefit plan or
program of the Company, which shall be payable in accordance with the terms and
conditions of such plans or programs.     (f)   Notices. Any notice required or
permitted to be given by this Agreement shall be effective only if in writing,
delivered personally or by courier or by facsimile transmission or sent by
express, registered or certified mail, postage prepaid, to the parties at the
addresses hereinafter set forth, or at such other places that either party may
designate by notice to the other.         Notice to the Company shall be
addressed to:         Illumina, Inc.         9885 Towne Centre Drive         San
Diego, CA 92121-1975         Attn: Jay T. Flatley         President and Chief
Executive Officer         facsimile: 858-202-4599

          Notice to the Executive shall be addressed to the Executive at the
address indicated on the signature page hereof.

  (g)   Captions and Headings. Captions and paragraph headings are for
convenience only, are not a part of this Agreement and shall not be used to
construe any provision of this Agreement.     (h)   Counterparts. This Agreement
may be executed in counterparts, each of which shall constitute an original, but
both of which when taken together shall constitute one Agreement.     (i)  
Compliance with Section 409A of the Code. In the event that following the date
hereof either the Company or the Executive reasonably determines that any
compensation or benefits payable under this Agreement shall be subject to
Section 409A of the Code, the Company and the Executive shall cooperate in good
faith to adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other commercially reasonable actions necessary or
appropriate to (1) exempt the compensation and benefit payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or

 



--------------------------------------------------------------------------------



 



          (2) comply with the requirements of Section 409A of the Code and the
related Department of Treasury guidance.
          IN WITNESS WHEREOF, the parties have executed this Agreement to be
effective as of the day and year first above written.

            ILLUMINA, INC.
      By:         Jay T. Flatley      Its: President & Chief Executive Officer 
      EXECUTIVE
            Name:      Address:               

 